Title: To Thomas Jefferson from Albert Gallatin, 10 October 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Octer. 10th 1806
                        
                        I enclose for your signature the Proclamation for the sales at Vincennes, the lands being now surveyed and
                            returned.
                        The three weeks are the term limited by law & will not probably be sufficient as the land is to be offered
                            in quarter Sections.
                        The sales are to be under the Superintendence of the two land officers and of either the Governor of Indiana
                            or the Surveyor General. As the last officer resides at Cincinnati, and the Governor is on the spot, I presume he is the
                            proper officer. If you approve I will write accordingly. 
                  Respectfully Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    